July 26,200O



The Honorable Glen Wilson                          Opinion No. JC-0260
Parker County Attorney
One Courthouse Square                              Re: Whether section 232.0015(a) of the Local
Weatherford, Texas 76086                           Government Code permits a county to except
                                                   “specific divisions of land” from the subdivision-
                                                   plat requirement in section 232.001, and related
                                                   questions (RQ-0200-JC)

Dear Mr. Wilson:

         Section 232.001 of the Local Government Code requires the owner of land located outside
a municipality who divides the tract into two or more parts to prepare a plat of the subdivision. See
TEX. Lot. GOV’T CODE ANN. 5 232.001(a) (Vernon Supp. 2000). Section 232.0015, which lists
exceptions to the plat requirement, authorizes a county to “define and classify” divisions of land
“[t]o determine whether specific divisions of land” must be platted. Id. § 232.0015(a).            The
questions you ask require us to determine whether section 232.0015(a) authorizes a county to “define
and classify” subdivisions in such a way as to except a specific division from section 232.001’s
platting requirement even ifthe division is not excepted under subsections (b) through(h) of section
232.0015. See Letter from Honorable Glen Wilson, Parker County Attorney, to Opinion Committee
Division, Office of the Attorney General for the State of Texas (Mar. 1,200O) (on file with Opinion
Committee) [hereinafter “Request Letter”]. We conclude that it does. In response to your second,
related question, we conclude that a plat, if it is required, is required regardless of whether the
division “is made by using a metes and bounds description in a deed of conveyance            , by using
a contract of sale or other executory contract to convey, or by using any other method.” TEX. LOC.
GOV’T CODE ANN. $232.001(a-1) (Vernon Supp. 2000).

         You also ask whether, if an owner or developer of “a piece of real property that is part of a
previously approved subdivision, [which] was platted as a part of that subdivision as a ‘phase,“’
seeks to divide the property into two or more lots, a commissioners court must notify by certified
or registered mail, return receipt requested, all existing property owners who own a lot within the
platted subdivision even though their lots are within a “different phase” of the subdivision.     See
Request Letter, supra, at 2; see also TEX. Lot. GOV’T CODE ANN. 5 232.009(c), (Q (Vernon Supp.
2000). Assuming that the real property about which you ask is subject to section 232.009, see id.
$5 212.004(a),232.009(a),242.001(b)(V        emon 1999 & Supp. 2000) we conclude that a county must
notify by certified or registered mail, return receipt requested, each property owner who owns a tract
anywhere within the subdivision, as the subdivision is defined by the filed plat. But see id. $5
The Honorable   Glen Wilson    - Page 2             (X-0260)




232.001, .OlO (requiring plat of division of real property and authorizing county to “allow
conveyance of portions of one or more previously platted lots by metes and bounds description
without revising the plat”).

        Chapter 232 of the Local Government Code pertains to county regulation of subdivisions.
See id. $5 232.001 - ,097. The provisions about which you ask are in subchapter A, “Subdivision
Platting Requirements in General.” See id. $5 232.001 - ,010. Subchapter B, which pertains to
counties near an international border, obviously does not apply to Parker County, and we presume
that subchapter C, pertaining to economically distressed counties, also does not apply. See id.
subchs. B, C, §§ 232.021 - ,080; id. 5 232.071 (Vernon Supp. 2000) (defining applicability of
subchapter C).

        Section 232.001 requires the owner of land outside a municipality     to have splat prepared if
the landowner subdivides the tract:

                        (a) The owner of a tract of land located outside the limits of
                a municipality must have a plat of the subdivision prepared if the
                owner divides the tract into two or more parts to lay out:

                                (1) a subdivision   of fhe tract, including   an
                       addition:

                               (2) lots; or

                               (3) streets, alleys, squares, parks, or other
                       parts of the tract intended to be dedicated to public
                       use or for the use of purchasers or owners of lots
                       fronting on or adjacent to the streets, alleys, squares,
                       parks, or other parts.

                         (a-l)  A division of a tract under Subsection (a) includes a
                division regardless ofwhether it is made by using a metes and bounds
                description in a deed of conveyance or in a contract for a deed, by
                using a contract of sale or other executory contract to convey, or by
                using any other method.

Id. 5 232.001(a), (a-l); cf: id. 8 212.004(a) (Vernon 1999) (plat requirement for owner of land
located “within the limits or in the extraterritorial jurisdiction of a municipality”); id. 5 242.001
(Vernon Supp. 2000) (regulation of subdivisions within municipality’s extraterritorial jurisdiction
by both county and municipality).     Subchapter A does not define the term “plat” or “subdivision.”
In this context, a “plat” is “[a] map describing a piece of land and its features, such as boundaries,
lots, roads, and easements.” BLACK’S LAW DICTIONARY1171 (7th ed. 1999); see also TEX. LOC.
GOV’T CODE ANN. 5 232.001(b) (Vernon Supp. 2000) (listing requirements of plat for recording);
The Honorable   Glen Wilson    - Page 3          (JC-0260)




cf: id. $ 232.021(8) (defining “plat” for purposes of chapter 232, subchapter B as “a map, chart,
survey, plan, or replat” describing “the subdivided land with ties to permanent landmarks or
monuments”).      A “subdivision” in this context is “the division [of land] into smaller parts.”
BLACK’S LAW DICTIONARY 1437 (7th ed. 1999); cf: TEX. Lot. GOV’T CODE ANN. 5 232.021(13)
(Vernon Supp. 2000) (defining “subdivision,” for purposes of chapter 232, subchapter B, as “area
of land that has been subdivided into lots for sale or lease”).

         The plat prepared under section 232.001 must be submitted to the county commissioners
court for its review and approval. See id. $232.002(a) (Vernon 1999). The commissioners court
may refuse to approve the plat if it does not comply with requirements prescribed by or under
chapter 232. See id. For example, the county may require rights-of-way on certain streets, see id.
5 232.003(l), (2) (Vernon Supp. 2000); adopt specifications relating to road construction and road
drainage, see id. § 232.003(4), (5); see also id. $232.003 1, as adopted by Act of May 5, 1999,76th
Leg., R.S., ch. 129, 5 5, 1999 Tex. Gen. Laws 574, 577 (prohibiting county from adopting road
construction standards higher than those imposed upon county itself); and require certification that
adequate groundwater is available for the subdivision, see id. 3 232.0031, as adopted by Act of
May 25, 1999,76th Leg., R.S., ch. 460, 5 2, 1999 Tex. Gen. Laws 2882. The commissioners court
also may require the owner of a tract who wishes to divide the tract to execute a bond. See id.
5 232.004.

         Section 232.0015 lays out exceptions to section 232.001’s plat requirement. Subsection (a),
which authorizes a county to “define and classify” subdivisions, is particularly important to your
request, see Request Letter, supra, at 2:

                        To determine whether specific divisions of land are required
                to be platted, a county may define and classify the divisions.       A
                county need not require platting for every division of land otherwise
                within the scope of this subchapter.

TEX. Lot. GOV’TCODEANN. 5 232.0015(a) (Vernon Supp. 2000); cf: id. 5 212.0045 (Vernon 1999)
(permitting municipality to define and classify subdivisions “[t]o determine whether specific
divisions of land are required to be platted”). Two subsequent subsections explicitly exempt certain
types of subdivisions from the requirements of subchapter A: First, subsection (b) makes clear that
subchapter A does not apply to a subdivision subject to subchapter B. See id. 5 232.0015(b) (Vernon
Supp. 2000). Second, subsection(h) excepts from subchapter A the subdivision of state-owned land
“unless the subdivision lays out [streets, alleys, squares, parks, or other areas intended to be
dedicated to public use or to the use of the owners of adjacent lots, as] described by Section
232,001(a)(3).” Id. 5 232.0015(h).

        The remaining subsections of section 232.0015, (c) through (g) and (i) through (k), list
various circumstances in which a county “may not” require the owner of a tract of land located
outside the limits of a municipality to prepare a plat of a proposed subdivision.  For example, a
county “may not” require a landowner to have a plat of the subdivision prepared if the owner does
    The Honorable    Glen Wilson    - Page 4           (X-0260)



-

    not lay out streets, alleys, squares, parks, or other areas intended to be dedicated to the public’s or
    adjacent landowners’ use, as described by section 232,001(a)(3), and if the land is used primarily
    for agricultural use. See id. 5 232.0015(c). But see id. § 232.0015(d) (providing that platting
    requirements attach if tract described by subsection (c) ceases to be used primarily for agricultural
    use, or for farm, ranch, wildlife management, or timber production). Similarly, a county “may not”
    require a landowner to prepare a plat of a subdivision if the landowner divides the tract into no more
    than four parts; does not lay out streets, alleys, squares, parks, or other areas intended to be dedicated
    to public use or the use of adjacent landowners, as described by section 232.001 (a)(3); and transfers
    each lot to a close relative. See id. 5 232.0015(e). And, significant to your request, a county “may
    not” require a landowner to prepare a plat if each lot in the subdivision is more than ten acres in area
    and the owner does not lay out streets, alleys, squares, parks, or other areas intended to be dedicated
    to public use or to the use ofthe owners of adjacent lots, as described by section 232.001 (a)(3). See
    id. 5 232,0015(f); see also id. 5 232.0015(g), (i) - (k) (excepting lots sold to veterans; land located
    in floodplain that political subdivision of state sells to adjoining landowners; tracts divided into only
    two parts, one part of which owner will retain and other of which will be transferred to new owner
    who will subdivide tract in accordance with statutory requirements; and lots transferred to person
    who owned undivided interest in original tract, who files plat before further developing tract).

            You ask first whether the owner of a tract of land located outside the limits of a municipality
    must have a plat of the subdivision prepared under section 232.001(a) of the Local Government
    Code if the county has, under section 232.0015(a), defined and classified the specific subdivision
    as one that need not be platted. Although you have advised the Parker County Commissioners Court
    that an owner of land located outside a municipality must have a plat of the subdivision prepared if
    the subdivision falls under section 232.001 of the Local Government Code, you inform us that
    certain commissioners “continue to advise the public that anyone in Parker County           who owns a
    tract of land adjacent to a public roadway may          . divide [the] tract into two or more parts
    without .      tiling a plat     . as long as each new lot is at least one       . acre in size.” Brief
    accompanying Request Letter, supra, at 2.

             You state that the commissioners believe the advice they are giving comports with the
    “Subdivision Regulations and Construction Standards for Parker County, Texas,” which, you
    indicate, allow “for a division of land to take place without a plat[] being filed if (1) the land to be
    divided is adjacent to a public roadway; (2) any lot created by the division is at least one       acre in
    size; and[] (3) there are no streets to be constructed or othenvise laid out as a part of such a division
    of land.” Id. at 6. You have included with your request a copy of the Parker County regulations.
    Section 3.01 of the Parker County regulations dictates when a plat is required:

                             Every owner of any tract of land located outside the corporate
                    limits of any city in Parker County          who makes a division of
                    property into two or more parts must tile a plat whenever a portion of
                    the property to be divided will be used in common by the purchasers
                    of the lots or whenever a portion of the property to be divided will be
                    dedicated to the public use.
The Honorable    Glen Wilson     - Page 5           UC-0260)




                         More specifically, the owner of a tract of land located outside
                the limits of a municipality who divides the tract into two or more
                parts to lay out a subdivision of the tract, including an addition, or to
                lay out suburban lots or building lots, and to lay out streets, alleys,
                squares, parks, or other parts of the tract intended to be dedicated to
                public use or for the use of purchasers or owners of lots fronting on
                or adjacent to the streets, alleys, squares, parks, or other parts must
                have a plat of the subdivision prepared. A division of a tract under
                this subsection includes a division regardless ofwhether it is made by
                using a metes and bounds description in a deed of conveyance or in
                a contract for a deed, by using a contract of sale or other executory
                contract to convey, or by using any other method.

Subdivision Rules, Parker County, Texas, art. III, $3.01 (accompanying Request Letter). You do
not cite an express exemption in the Parker County regulations you have submitted for land adjacent
to a public roadway. Nor do you cite an express exemption for lots over one acre in size. Indeed,
section 3.03(t) ofthe Parker County Subdivision Rules appears to require that all lots must be at least
one acre in size. But see id. art. VII, 5 7.02 (“All subdivision lots that are unsewered shall contain
a minimum of 1 acre       .“). Despite these reservations, we assume, for the purposes of this opinion,
that your description of the Parker County Subdivision Rules is correct.

         We consider initially whether your advice to the commissioners court, that the owner of real
property outside the corporate limits of a municipality must file a plat if the landowner’s proposed
subdivision falls under section 232.001, regardless of any county rules defining or classifying the
particular subdivision as one that need not be platted, is correct. You contend that section 232.0015,
as a whole, authorizes a county to adopt rules under subsection (a) exempting subdivisions from the
plat requirement for the reasons listed in subsections (c), (e), (f), (g), (i), (i), and (k), all of which
provide that a county “may not” require a plat in certain circumstances.       See Brief accompanying
Request Letter, supra, at 5. Subsection (a), in your view, does not authorize a county commissioners
court to adopt exemptions other than those listed in section 232.0015(c), (e), (f), (g), (i), (i), and(k).

         Your reading of section 232.0015 attaches great significance to the phrase “may not” used
in subsections (c), (e), (t), (g), (i), (j), and (k). “[Wlith the exception of [sublsection (h),” you state,
“each of the other ‘laundry list’ sections under [section] 232.0015 utilize the language ‘may not’ as
opposed to the language ‘shall not’ found in [sublsection (h)              [Thus,] the legislative intent was
to provide each county.       the authority [but not the requirement] under [section] 232.0015 to utilize
these specific exemptions enumerated as” subsections (c). (e), (f), (g), (i), (i), and (k). Id. at 5-6.

        Because the phrase “may not” in section 232.0015 means “shall not,” we conclude that a
county must except the types of subdivisions listed in sections (c), (e), (f), (g), (i), (i), and (k) (in
addition to subsections@) and(h)) from section 232.001’s platting requirement. Unless the context
in which the phrase “may not” appears “necessarily requires a different construction or unless” a
statute expressly provides a different construction, the phrase “imposes a prohibition and is
    The Honorable    Glen Wilson    - Page 6           (JC-0260)



-

    synonymous with ‘shall not.“’ TEX. GOV’TCODE ANN. 5 311.016(5) (Vernon 1998). Chapter 232
    does not expressly provide a contrary definition. Nor does section 232.0015 “necessarily” require
    a contrary construction of the phrase. Thus, even if a county does not by rule except the types of
    subdivisions listed in subsections (c), (e), (f), (g), (i), (j), and (k), it may not require the owner of
    such subdivisions to file a plat.

             Given our construction of the phrase “may not,” subsection (a) must authorize a county to
    “define and classify divisions” to except from the platting requirement particular subdivisions that,
    because they are not excepted under subsections (b) through(k), would otherwise be subject to the
    platting requirement. Any other construction would render subsection (a) meaningless, and we are
    reluctant to adopt such a construction.   See City of Deer Park v. State a rel. Shell Oil Co., 259
S.W.2d 284, 287 (Tex. Civ. App.-Waco 1953) (“No statute should be given a construction that
    would render it futile, meaningless or useless.“), uff’d, 275 S.W.2d 77 (Tex. 1954); Tex. Att’y Gen.
    Op. Nos. JC-0157 (1999) at 3 (adopting construction that does not render statute meaningless); JM-5
    (1983) at 6 (stating that statutes should not be construed so as to render portion of statute
    meaningless).    “A county need not require platting for every division of land” that is otherwise
    subject to the platting requirement. TEX. Lot. GOV’T CODE ANN. 4 232.0015(a) (Vernon Supp.
    2000).

             You next ask whether, in those cases in which section 232.001(a) requires a plat (and, we
    presume, that are not exempted under any provision of section 232.0015), the plat must be prepared
    and filed regardless ofthe method by which the division is made. The answer is plainly yes. Section
    232.00l(a-1) requires aplat for any division that is subject to subsection (a), “regardless ofwhether
    it is made by using a metes and bounds description in a deed of conveyance or in a contract for a
    deed, by using a contract of sale or other executory contract to convey, or by using any other
    method.” Id. 5 232.001(a-1). But see id. 5 232.010 (Vernon 1999) (“A commissioners court.         may
    allow conveyance ofportions of one or more previously platted lots by metes and bounds description
    without revising the plat.“).

            Your final question requires us to construe section 232.009 of the Local Government        Code:

                            In a circumstance where an owner/developer of apiece of real
                    property that is part of a previously approved subdivision, and said
                    piece of real property was platted as a part of that subdivision as a
                    “phase,” seeks to divide said piece of real property into two . or
                    more lots, would the Parker County Commissioners[] Court (as well
                    as any other commissioners[] court that is subject to 5 232.009 ofthe
                    Texas Local Government Code) be required to provide notice of the
                    aforementioned pending division of said piece of real property to all
                    existing property owners who presently own[] a lot within the platted
                    subdivision, but within a different “phase” of the platted subdivision,
                    by certified mail return receipt requested, at each property owner’s
                    address in the subdivided tract?
     The Honorable   Glen Wilson    - Page 7           (JC-0260)




     Request Letter, supra, at 2. Your question presumes that the division is subject to section 232.009
     of the Local Government Code, so we do not consider whether a tract that has already been platted
     may be divided in any way other than the plat-revision process described in that section. See, e.g.,
     TEX. Lot. GOV’T CODE ANN. $5 232.001, ,010 (Vernon 1999 & Supp. 2000) (requiring plat of
     division of real property and authorizing county to “allow conveyance of portions of one or more
     previously platted lots by metes and bounds description without revising the plat”).

              Section 232.009 of the Local Government Code pertains to the revision of an existing plat.
     See id. 5 232.009 (Vernon Supp. 2000). Under subsection(b), “[a] person who has subdivided land
     that is subject to the subdivision controls of the county in which the land is located” may apply to
     the county commissioners court “for permission to revise the subdivision plat tiled for record with
     the county clerk.” Id. 5 232.009(b). The commissioners court must publish notice ofthe application
     in a newspaper of general circulation in the county. See id. 5 232.009(c). The county also must
     provide special notice to nondevelopers who own tracts in the subdivision:

                              (c)     Except as provided by Subsection (f), if all or part of
                     the subdivided tract has been sold to nondeveloper owners, the court
                     shall also give notice to each of those owners by certified or
                     registered mail, return receipt requested, at the owner’s address in the
                     subdivided tract.
.-



                             (f) The commissioners court is not required to give notice by
                     mail under Subsection (c) if the plat revision only combines existing
                     tracts.

     Id. 5 232.009(c), (0. The court must approve the plat revision if “( 1) the revision will not interfere
     with the established rights of any owner of a part of the subdivided land; or (2) each owner whose
     rights may be interfered with has agreed to the revision.” Id. 9 232.009(d).

               A person may seek to revise a plat under section 232.009 only if the subdivision is located
     outside the corporate limits of a municipality and, in some cases, outside the limits of an
     extraterritorial jurisdiction of a municipality. See id. 5 232.009(a). Section 232.009(a), which you
     do not mention in your brief, see Brief accompanying Request Letter, supm, at 7-8, limits a county’s
     jurisdiction:
                                This section applies only to real property located outside
                       municipalities and the extraterritorial jurisdiction of municipalities
                       with a population of 1.5 million or more, as determined under
                       Chapter 42 [Extraterritorial Jurisdiction of Municipalities].

     TEX. Lot. GOV’T CODE ANN. 5 232.009(a) (Vernon Supp. 2000). But see also id. 4 212.003(a)
     (Vernon 1999) (authorizing municipality’s governing body to extend application of its platting and
The Honorable   Glen Wilson     - Page 8           (X-0260)




subdivision rules to its extraterritorial jurisdiction); id.3 242.001 (Vernon Supp. 2000) (providing
for extraterritorial jurisdictions in which both municipality and county regulate subdivision platting),
Thus, a person may apply to the county for a plat revision only if the subdivision is located outside
the corporate limits of a municipality and is not within the extraterritorial jurisdiction of a
municipality with a population of 1.5 million or more.

          Assuming that you ask about subdivisions outside the corporate limits of a municipality and
that the proposed plat revisions do not “only combine[] existing tracts,” see id. 4 232.009(f), we
conclude that the commissioners court must notify, by certified or registered mail, return receipt
requested, each owner of all or part of the subdivided tract. See id. 5 232.009(c), (d). Subsection
(c) facially requires the commissioners     court to notify each nondeveloper owner of a tract in the
subdivision about the revision application by certified or registered mail. Moreover, the purpose
of the special notice is to permit each owner of “all or part of the subdivided tract” to inform the
county commissioners court of established rights with which the revision will interfere. See id.
5 232.009(d). Neither subsection (c) nor subsection (e) distinguishes between owners of land in
various phases of a particular subdivision. By contrast, section 232.008 of the Local Government
Code explicitly recognizes the existence of a “phase or identifiable part of a subdivision.” Id.
 5 232.008(e) (Vernon Supp. 2000). Also by contrast, section 212.015 of the Local Government
Code, which pertains to replats of land within the corporate boundaries of a municipality or its
 extraterritorial jurisdiction, requires special written notice of the proposed replat to “owners of
 lots that are in the original subdivision and that are within 200 feet of the lots to be replatted.” Id.
 5 212,015(b)(2) (Vernon 1999). Obviously, if the legislature wished to narrow the category of
 landowners who are entitled to receive special written notice of a proposed replat of a subdivision
 subject to county jurisdiction, it knew how to do so.

        The boundaries   of a particular subdivision will be set forth in the recorded plat. A recorded
plat:
                         (1) describe[s] the subdivision by metes and bounds;

                        (2) locate[s] the subdivision with respect to an original comer
                of the original survey of which it is a part; and

                         (3) state[s] the dimensions ofthe subdivision and of each lot,
                street, alley, square, park, or other part of the tract intended to be
                dedicated to public use or for the use of purchasers or owners of lots
                fronting on or adjacent to the street, alley, square, park, or other part.

TEX.LOC.GOV’TCODEANN.§~~~.OO~(~)(V emon Supp. 2000). Whether aparticulartract                   is within
the boundaries of a subdivision described in a recorded plat is a question of fact.
The Honorable   Glen Wilson    - Page 9           (JC-0260)




                                        SUMMARY

                          Section 232.0015(a)     of the Local Government        Code
                authorizes a county to “define and classify divisions” to except f?om
                the platting requirement particular subdivisions that would otherwise
                be subject to the requirement, even though the exception is not one
                listedin section232,0015(b) through(k). &~TEX.LOC.GOV’TCODE
                ANN. 5 232.0015 (Vernon Supp. 2000). A division of real property
                that is required to be platted under sections 232.001 and 232.0015
                must be platted “regardless of whether [the division] is made by
                using a metes and bounds description in a deed of conveyance
                or in a contract for a deed, by using a contract of sale or other
                executory contract to convey, or by using any other method.” Id.
                5 232.001(a-1).

                         Section 232.009 of the Local Government Code, “Revision of
                Plat,” applies to real property located outside the corporate limits of
                any municipality,    but not within the extraterritorial jurisdiction
                of a municipality with a population of 1.5 million or more. See id.
                5 232.009.      With respect to a proposed revision of a plat of a
                subdivision that is subject to section 232.009, a commissioners court
                must notify, by certified or registered mail, return receipt requested,
                each owner of “all or part” of the subdivided tract. See id. The
                boundaries of a particular subdivision will be set forth in the recorded
                plat.




                                                Attorney General of Texas

ANDY TAYLOR
First Assistant Attorney General

CLARK KENT ERVIN
Deputy Attorney General - General Counsel

ELIZABETH ROBINSON
Chair, Opinion Committee

Kymberly K. Oltrogge
Assistant Attorney General - Opinion Committee